Title: To Thomas Jefferson from “A Vermont Republican”, 3 April 1801
From: Unknown
To: Jefferson, Thomas



Sir,
April 3d. 1801.

A man, who inhaled with his first breath the genuine spirit of republicanism, and who never abandoned or dissembled his principles in the darkest period of the late administration, a man who has long been a most zealous admirer of the name and character of the illustrious citizen who penned the immortal declaration of his country’s independence; whose predictions have been fulfilled, and whose most ardent wishes have been realised, in the election of the present President of the United States, solicits the privelege of addressing that illustrious magistrate. No personal considerations could have induced him to the measure; but it is consonant with the republican simplicity which all unprejudiced men attach to the character of Mr. Jefferson, to suppose that he will listen to decent representations, on subjects which involve the public concerns, even from obscure men, unconnected with the administration, and undignified by office. As the writer of this will ever conceal his name from the great man whom he addresses, he cannot accuse himself of a too great share of vanity, when he assures the President, that in knowledge of the political concerns of the State of Vermont, the state of the political opinions of her citizens, and the characters of all her most distinguished men, he yields to very few men in the State.
The day, Sir, on which your administration commenced, was anticipated, by the writer of this Letter, with a degree of pleasure which he never experienced, till the voice of the majority of your fellow citizens unequivocally designated you as “the safe depository of their rights.” Regret would have mingled itself with the sublime satisfaction which he derived from an event so glorious for his country, if he could have been made to believe that Mr. Jefferson would suffer men to continue in office under him, or would appoint men to office, whose political sentiments are known to be hostile to the fundamental principles of our constitution, and who have laboured with infernal industry for years to poison the minds of the people, and convince them, that their best and greatest fellow citizen is an anarchist and an atheist. That such would be the result of your accession to the Presidency, he never believed. His predictions and wishes to the contrary were realised in the appointment of able and virtuous republicans to fill the highest vacant offices, on the fifth of March and in the subsequent removal from subordinate stations, of men who deserved any thing rather than the confidence of the present President. The appointments to fill the vacancies occasioned by those removals, in  every State but Vermont, according to the writers best information, have been made with great judgment. But permit me, Sir, with the highest deference to observe, that the unequivocal and universal voice of all informed and unprejudiced men, of all parties, within this State, denies to Mr. Fay and Mr. Willard, the possession of those talents and that respectability of character, which ought to be attached to those offices in which they are destined to serve.
The people of Vermont, Sir, at least the majority of them, repose the highest confidence in your abilities and integrity; but in the instance to which I have presumed to invite your attention, they declare unanimously that you have been unfortunately influenced. The writer, Sir, is personally a friend to Mr. Fay, and while he esteems him as an amiable man, he is constrained to mingle his voice with that of all his fellow citizens, who declare that gentleman utterly incompetent to discharge the duties of his office with dignity, or even with decency. Possessing very little genius, and still less application to legal studies, he has frequently appeared ridiculous as a lawyer, even in the county court of Bennington. There exists, Sir, in Vermont, a very artful and powerful party who are devoted to aristocracy; and nothing could have been so inauspicious to the best of causes, nothing could have so much contributed to perpetuate the depression of the republican side in this quarter, as the appointments alluded to. They furnish a theme of satire and reproach against the President, which occasions his friends the keenest pain and regret.
He, Sir, who has now the honour to address you, is also a warm friend to Mr. Lyon, to whose influence many attribute those appointments. No man has been more indignant at the unjust and cruel treatment which that unwavering republican received from the late Attorney and Marshal. But, if it be true that Mr. Lyon has had influence with the present Administration, either directly or indirectly, it is equally true that he has, I would hope unintentionally, postponed the public good and the reputation of the administration, to his personal attachments.
Permit the writer of this address, Sir, to apologize for having arrested your attention for a moment. Nothing but a strong, an irresistible sense of duty; of duty to his country and her first magistrate, could have induced him to it. He has no views of a personal nature, for he never anticipated or solicited any personal advantages from the change of administration. “For his country he rejoices at the beams of peace,” at the prospect of the extinguishment of the “divisions which have been artificially excited,” and at the fresh lustre of the Sun of Liberty, emerging from the dark cloud by which its rays have been  transiently obscured. Devoted, not less from disposition and habit, than by his humble fortune, to literary and professional pursuits, he finds consolations in the shade of retirement, which he is not anxious to exchange for public honours. As he has taken upon himself, however, a task which no one ought to assume, who does not possess some influence in society, he begs leave to observe that he has not been, at all times, unhonoured by the suffrages of a very large and respectable portion of his fellow citizens.
With the highest and most unqualified respect [for your] person and character, I have the honour to be, Sir, Your most obedient humble Servant

A Vermont Republican.

